PHELPS, J.—
This is a suit under the local short judgment act, (1898, C123, City Charter, Sec. 312), and the motion is "for a judgment by default against the defendant, Deved, because the said defendant has not filed herein a plea verified by proper affidavit.
There axe three defendants sued as' endorsers of two promissory notes. Pleas are filed in due time in behalf of all the defendants, and the affidavit is made by the defendant, Bartol. The point made on this affidavit is that it does not show on its face that it was made by “the defendant or some one in his behalf.”
This contention is supported by 2nd Poe, Pl. & Pr., Sec. 417. The same volume furnishes the correct form in such case. When the affidavit is made by one of .several defendants it sets forth that it is made “on his own behalf and on behalf of his co-defendants.”' 2nd Poe, page 501.
This form is incidentally recognized as the “required affidavit,” in Horner vs. Plumley, a recent decision of the Court of Appeals, printed in The Daily Record, 27th May, 1903. Motion granted.